     Case 2:18-cv-02343-GMN-DJA Document 30 Filed 10/05/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    ERIC JOHNSON,                                     Case No. 2:18-cv-02343-GMN-DJA
12                       Petitioner,                    ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                       Respondents.
16

17          This is a habeas corpus action under 28 U.S.C. § 2254. The court stayed and

18   administratively closed the action until because the COVID-19 pandemic made it difficult, if not

19   impossible, for counsel for petitioner to complete an amended petition. ECF No. 24. Petitioner

20   now has filed three motions: A motion to reopen (ECF No. 25), an unopposed motion for

21   extension of time to file amended petition for writ of habeas corpus (third request) (ECF No. 26),

22   and a motion for discovery (ECF No. 27). Respondents do not oppose the motion for discovery

23   (ECF No. 29). Petitioner is seeking leave to serve a subpoena upon the Social Security

24   Administration for his full records. The court finds that good cause exists to grant leave to

25   conduct discovery. The court will grant petitioner's other motions.

26          IT THEREFORE IS ORDERED that petitioner's motion to reopen (ECF No. 25) is

27   GRANTED. The clerk of the court is directed to reopen the action and to lift the stay.

28
                                                       1
     Case 2:18-cv-02343-GMN-DJA Document 30 Filed 10/05/20 Page 2 of 2



 1          IT FURTHER IS ORDERED that petitioner's motion for discovery (ECF No. 27) is
 2   GRANTED. Discovery must be completed within 60 days from the date of entry of this order.
 3          IT FURTHER IS ORDERED that petitioner's unopposed motion for extension of time to
 4   file amended petition for writ of habeas corpus (third request) (ECF No. 26) is GRANTED.
 5   Petitioner will have 90 days from the close of discovery to file an amended petition.
 6          IT FURTHER IS ORDERED that the schedule for filing an answer or motion to dismiss
 7   and subsequent briefing in the order dated July 26, 2019 (ECF No. 14) will apply upon the filing
 8   of the amended petition.
 9          DATED: October 5, 2020
10                                                               ______________________________
                                                                 GLORIA M. NAVARRO
11                                                               United States District Judge
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
